DETAILED ACTION
This action is responsive to the application No. 16/455,148 filed on June 27, 2019. The amendment filed on March 24, 2021 has been entered. The objection to the specification has been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8, 11, 12, 14, 15, and 21-27 are currently pending and being considered in the Office Action. Claims 9, 10, 13, and 16-20 are cancelled. Claims 21-27 are newly added.

Allowable Subject Matter
Claims 1-8, 11, 12, 14, 15, and 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the claimed method including the steps “forming a dielectric plate between the adjacent pair of transistor devices by removing a portion of the fill layer to expose at least a portion of the sidewalls of the adjacent pair of transistor devices” and “removing a portion of the sidewall spacers above the buried power rail to form spacer bars on the dielectric plate; and forming a power rail cap on the buried power rail and spacer bars” in combination with the additionally claimed features. The closest prior art of Paul (U.S. Pub # 2020/0219813) of record discloses a method in Figs. 2A-G comprising forming a dielectric plate by removing a portion of a fill layer, but fails to teach 
Regarding independent Claim 11 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the claimed method including the steps “forming a sidewall spacer on each of the adjacent pair of transistor devices, wherein a portion of the dielectric plate is exposed between the sidewall spacers; forming a buried power rail on the dielectric plate and between the sidewall spacers; removing a portion of the sidewall spacers above the buried power rail to form spacer bars on the dielectric plate; forming a metal power rail cap on the buried power rail and spacer bars” in combination with the additionally claimed features. The closest prior art of Paul (U.S. Pub # 2020/0219813) of record discloses a method in Figs. 2A-G comprising forming a sidewall spacer on each of the adjacent pair of transistor devices, but fails to teach removing a portion of the sidewall spacers above the buried power rail to form spacer bars on the dielectric plate, and forming a power rail cap on the buried power rail and spacer bars.
Regarding independent Claim 21 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the claimed method including the steps “forming a dielectric plug on the power rail cap between the protective liners; removing a portion of the protective liners above the dielectric plug to form protective liner segments, and reducing the height of the dielectric plug to form a dielectric slab on the power rail cap” in combination with the additionally claimed features. 
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Badaroglu (U.S. Pub # 2019/0295942) discloses a method comprising forming a metal power rail cap on a power rail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NDUKA E OJEH/Primary Examiner, Art Unit 2892